Electronically Filed
                                                       Supreme Court
                                                       SCPW-12-0000831
                                                       19-FEB-2013
                                                       08:38 AM


                         SCPW-12-0000831

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                       MICHAEL C. TIERNEY,
                            Petitioner,

                                vs.

     TED SAKAI, DIRECTOR OF PUBLIC SAFETY, STATE OF HAWAI#I,
                           Respondent.


                       ORIGINAL PROCEEDING

             ORDER DENYING MOTION FOR RECONSIDERATION
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon consideration of petitioner Michael C. Tierney’s
motion for reconsideration of the January 24, 2013 order denying
his petition for a writ of mandamus, which was electronically
filed by the appellate clerk on February 7, 2013,
          IT IS HEREBY ORDERED that the motion for
reconsideration is denied.
          DATED: Honolulu, Hawai#i, February 19, 2013.
                              /s/ Mark E. Recktenwald
                              /s/ Paula A. Nakayama
                              /s/ Simeon R. Acoba, Jr.
                              /s/ Sabrina S. McKenna
                              /s/ Richard W. Pollack